Citation Nr: 1022677	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

During the course of the appeal, the Veteran relocated to 
Iowa and the claims file was transferred to the custody of 
the RO in Des Moines, Iowa, which is now the agency of 
original jurisdiction.

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  The record was held open for a period of 30 
days to afford the Veteran an opportunity to submit 
additional treatment records.

Thereafter, the case was remanded by the Board in September 
2008 for further development and is now ready for 
disposition.

In March 2010, the Veteran submitted a waiver of initial RO 
review of all pertinent evidence submitted after her formal 
appeal.  Thus, new evidence associated with the file after 
the February 2010 SSOC will therefore be considered in this 
decision.  38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1. The Veteran has been diagnosed with PTSD as the result of 
military sexual assaults during her active duty service.

2. There is credible supporting evidence of record to support 
her claimed in-service stressors.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) 
(2009).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 
38 C.F.R. § 3.304(f)(4), provides that PTSD based on a 
personal assault in service permits evidence from sources 
other than the veteran's service records which may 
corroborate his or her account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) 
(2009).  The M21-1MR also identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  In 
addition, VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(4).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2009).

Factual Background 

Service treatment notes, including the May 1978 entrance and 
March 1992 exit examination reports, do not show any 
complaints, findings, or diagnosis of any psychiatric 
disorder.  A December 1978 record detailed treatment for 
abdominal cramps and dysmenorrhea.  An April 1979 X-ray 
report noted that the Veteran presented with a contusion and 
hematoma of the right forearm near wrist following an 
unspecified injury.  An April 1979 clinical record listed a 
final diagnosis of gastro enteritis.  An October 1982 Report 
of Medical Examination listed a diagnosis of intermittent 
vaginal bleeding related to intra-uterine device (IUD).  
Treatment records dated in February and March 1991 showed 
complaints of bleeding after intercourse and lower pelvic 
pain. 

Service personnel records reflected that the Veteran had a 
period of active duty from June 1978 to May 1992 in the Army 
and was awarded multiple medals and ribbons, including Army 
Good Conduct Medal, NCO Professional Development Ribbon, and 
Army Achievement Medal w/ 1 Oak Leaf Cluster.  The Veteran's 
DD Form 214 (Report of Discharge from Service) noted that her 
military occupational specialty (MOS) was Medical NCO 
(noncommissioned officer).  Multiple evaluation reports and 
certification certificates showed that the Veteran met or 
exceeded required standards for her duty assignments during 
active service. 

In a May 2004 statement and PTSD questionnaire, the Veteran 
described multiple in-service stressors.  She detailed verbal 
sexual harassment during basic training in early 1978 from 
drill sergeants on a daily basis and reported being scared 
because they had total access to all individuals in the 
barracks at all times.  She stated that several individuals 
were raped in her battalion and that the company was ordered 
to do everything in groups.  While she was assigned to an all 
female basic training company, she commented that after she 
left the barracks to go anywhere (sick call, PX, church, 
etc.) she was approached and groped by soldiers from other 
male basic training companies stationed near the barracks. 

While stationed in Texas in 1978, the Veteran indicated that 
she had a sexual relationship with an instructor that he 
would not let her end.  She felt she could not say no because 
she did not want to fail and be forced to stay in Texas.    

While stationed in Maryland from 1978 to 1981, the Veteran 
lived in barracks that had no barriers between males and 
females.  She indicated that she was constantly scared as 
doors to living quarters and bathrooms had no locks.  The 
Veteran also reported that she was married to an active duty 
man, D.L., for less than six months while stationed in 
Maryland.  She indicated that he was physically and sexually 
abusive, including forced anal sex.  It was noted that she 
went to sick call for several reasons during that time but 
never reported anything.  After going absent without leave 
(AWOL) with her husband, her sergeant helped her get back to 
Maryland where she received a verbal reprimand and some extra 
duty.  After separating from her husband, she asserted that 
he forced her to have sex with him on two occasions.  She 
indicated that she was hospitalized for several days with 
stomach problems after one of these incidents.  After he was 
stationed elsewhere, she reported that she did not see or 
associate with him again as well as had trouble locating him 
to obtain a divorce.  It was indicated that she was later 
pregnant during service while living in the barracks in 
Maryland and feared for her safety, receiving unwanted 
advances and citing that male service members had full access 
to her living and bathing areas at all times. 

After being sent to Germany in 1982, the Veteran described 
fear, anxiety, and trouble sleeping during her assignments to 
do medical coverage for various tank companies.  She reported 
having to go out for 30 days at a time in an ambulance with 
another female or male soldier.  Men from the tank company 
would beat on the ambulance doors during the day and night, 
yelling sexually abusive comments and seeking entry.  She 
also reported being afraid while locked in the ambulance with 
various partners, including a "hypersexual" female and 
certain male service members who expected to have sex during 
the 30 day assignment.  During this time, the Veteran further 
indicated that she a relationship with one of her superior 
officers, a platoon sergeant identified as L. L.  She 
commented that she was seen at the GYN clinic a few times for 
irregular bleeding and infections which she contended were 
due to rough sex with that officer.  While she was a member 
of the 64th Forward Support Battalion in Hollensfeld, 
Germany, the Veteran reported being threatened with a knife 
and raped by another service member.  She indicated that she 
never saw his face, did not report the incident because she 
could not identify her assailant, and felt humiliated and 
afraid.  

The Veteran also described working at a troop medical clinic 
where she was required to stay in the building at night by 
herself to answer phones.  She reported being scared when 
male soldiers would bang on the doors and try to gain 
entrance into the building.  She indicated that she escaped 
being assaulted by locking herself in a room and that the 
duty assignment was eventually expanded to two or three 
people for safety reasons.  She further detailed that 
constant verbal sexual abuse continued in later duty 
assignments until she was discharged.  The Veteran reported 
feeling anxious and numb, not sleeping, and using alcohol to 
sleep during active duty.   

VA treatment notes dated in June 2003 showed positive 
depression, military sexual trauma, and PTSD screenings.  A 
June 2003 VA history and physical examination report listed 
an impression of depression/anxiety with instructions for 
follow-up with the mental health clinic.  In a June 2003 VA 
mental health intake and assessment record, the Veteran 
reported childhood physical and sexual abuse as well as 
military sexual trauma.  The examiner diagnosed chronic 
adjustment disorder.  Additional treatment notes dated from 
August 2003 to June 2004 detailed that the Veteran received 
individual psychotherapy and group therapy for childhood 
sexual abuse as well as military sexual trauma and listed 
diagnoses of chronic adjustment disorder, PTSD, and 
adjustment disorder with mixed features.  

In a May 2004 statement, a VA staff psychiatrist noted that 
the Veteran had completed therapy in a Military Sexual Abuse 
group but continued to struggle with that issue, receiving 
regular therapy and medications for PTSD. 

VA treatment notes dated from June 2004 to August 2005 showed 
continued mental health individual counseling and reflected 
diagnoses of depression, PTSD, and sexual abuse. 

In a June 2005 VA PTSD examination report, the Veteran 
described verbal and sexual harassment on a regular basis 
while in basic training and active duty, being anally raped 
and abused by her first husband, and being raped by an 
unknown male on another occasion.  After reviewing the claims 
file and interviewing the Veteran, the examiner diagnosed 
PTSD, secondary to childhood abuse and exacerbated in the 
military by sexual trauma, and depressive disorder, not 
otherwise specified (NOS), secondary to PTSD.  The examiner 
indicated that the Veteran had symptoms consistent with PTSD 
that most likely began in childhood and were exacerbated by 
her experiences in the military.  The Veteran's current line 
of employment as a caseworker was noted to worsen her PTSD 
symptoms.  The examiner indicated that the Veteran would 
ideally be working in a setting in which she would have no 
contact with men and would not be reviewing cases of trauma. 

In a November 2005 and December 2007 statements, a VA nurse 
practitioner (NP) as well as a VA staff psychiatrist strongly 
urged reconsideration of the Veteran's claim, noting that the 
Veteran had applied for benefits at the strong urging of her 
therapist and that she had been treated since June 2003 
consistently through June 2007 when she relocated to another 
state.  It was indicated that the process was excruciatingly 
painful for the Veteran.  The treatment providers further 
noted that while the Veteran's childhood experiences did 
include considerable trauma that did not preclude the fact 
that she indeed experienced sexual trauma during her military 
service.  The Veteran's early years were noted to form how 
she responded to traumatic experiences.  The treatment 
providers indicated that the Veteran learned early on that 
telling or complaining did nothing to aid the situation and 
that her experiences in the military confirmed that early 
belief system.  

Additional VA treatment notes dated from September 2005 to 
December 2006 showed continued mental health individual 
counseling, noted attendance of an intensive VA PTSD military 
sexual trauma program, and reflected diagnoses of depression, 
PTSD, and sexual abuse. 


A February 2006 VA discharge summary from the VA CSTS (Center 
for Sexual Trauma System) Residential Day Treatment Program 
listed discharge diagnoses of chronic PTSD secondary to 
military sexual trauma, recurrent major depressive disorder, 
and sexual abuse of adult. 

In a February 2006 statement, a fellow serviceman, W. Q., 
indicated that he was stationed in Maryland with the Veteran 
during active duty and that the Veteran gave birth to his son 
during that time period.  He commented that he knew of the 
AWOL status of the Veteran and D. L. as well as D. L.'s 
reputation as a "troublemaker".  He further stated that the 
Veteran had recently confided to him that she was raped while 
stationed in Germany. 

In a March 2006 statement, the Veteran's second (current) 
husband indicated that early on in their 23 year relationship 
he noticed she would jump or pull away when he touched her.  
He noted that the Veteran told him about her childhood abuse, 
abuse from her first husband, and other sexual abuse 
incidents during her time in the military.  He reported that 
the Veteran had trouble sleeping through the night for 
several years, did not show emotions very well, and was 
finally receiving the counseling she needed. 

In February 2007, the Veteran submitted a July 1985 divorce 
decree which showed she had not had any contact with D. L. 
since April 1979.  The Court found that her first husband was 
guilty of extreme and repeated mental cruelty without cause 
or provocation by the Veteran.

In a February 2008 statement, the Veteran indicated that her 
current spouse emotionally and sexually abused her starting 
during service after their marriage in 1985.  She reported 
that he would drink alcohol and often forced her to have sex 
without remembering or acknowledging it the next morning.  
She also noted that she was not currently employed and had 
not worked since May 2007.  



In a May 2008 VA psychiatry note, a VA psychiatrist listed 
diagnoses of PTSD, depression, and panic disorder.  The 
examiner stated that there was no doubt that her military 
sexual trauma made her PTSD problems worse.  While the 
examiner indicated that it may not have been the original 
cause of her having PTSD, it is part of her problem.  

During the May 2008 hearing, it was acknowledged that the 
Veteran had a diagnosis of PTSD as well as the existence of a 
nexus opinion.  The Veteran reiterated the stressful 
incidents discussed at length above.  She reported that she 
did not discuss any of the in-service stressful events with 
any family member, friend, or chaplain or seek any private 
treatment.  She also indicated that she took pregnancy tests 
after she was raped while stationed in Germany but used her 
position as a medical specialist to conceal the tests under 
someone else's name to protect her privacy.  While the 
Veteran discussed being treated for excessive vaginal 
bleeding during service, she also acquiesced that she was 
service-connected for a uterine condition. 

In a March 2009 VA PTSD examination report, the examiner 
indicated that stressors for PTSD included abuse from 
stepfather during childhood, having sex with a military 
recruiter, verbal abuse during basic training, an unwanted 
physical relationship with a sergeant, a first marriage to a 
fellow soldier that was physically and sexually abusive, 
being subjected to constant harassment during a field 
assignment in an ambulance, being sexually assaulted by an 
unknown service member during another field assignment, and a 
mentally and sexually abusive relationship with her second 
husband when he was under the influence of alcohol.  It was 
noted that most of the Veteran's time in service, although 
not in a combat zone, consisted of fending off unwelcome 
advances, sexual harassment, attempted sexual assault, rape, 
and being forced to have sex with people of higher rank. 

After reviewing the claims file and interviewing the Veteran, 
the examiner diagnosed PTSD, due to sexual harassment and 
sexual assault stressors during service, as well as recurrent 
and moderate major depressive disorder.  It was further noted 
that that psychological functional status and quality of the 
Veteran's life had been adversely affected following the 14 
years she spent in the Army being sexually harassed and also 
assaulted.  Her PTSD symptoms and the aforementioned changes 
in functional status and quality of life were noted to be 
linked inextricably.  The examiner commented that the Veteran 
had also abused alcohol while in the Army but fortunately had 
her last drink in 1994.  He noted pre-trauma risk factors, to 
include childhood sexual and physical abuse, may have 
rendered the Veteran more vulnerable to developing PTSD 
subsequent to trauma exposure.  Finally, he indicated that 
the Veteran had total occupational and social impairment due 
to PTSD signs and symptoms as well as depression.   

In March 2010, the Veteran submitted a copy of her diary kept 
during her period of active duty.  Multiple entries reflected 
discussion of the Veteran's reported in-service stressors, 
including physical and sexual abuse by her first husband and 
a sexual assault by an unknown service member, as well as her 
feelings of distress, lack of privacy, and humiliation during 
active duty.  She described having a hard time explaining 
bruises and having to keep injuries inflicted by her first 
husband well hidden.  The Veteran commented that she enjoyed 
her work but was unhappy with some of her duty assignments 
and the lack of division between men and women in the 
barracks.  In the last entry, she indicated that she had 
reported the sexual assault to a female sergeant who advised 
her not to tell anyone, as it would be made to be her fault.  

Analysis

As an initial matter, the Board notes that the evidence does 
not show, nor does the Veteran report, that she engaged in 
combat with the enemy.  According to her Form DD-214, she was 
not awarded any combat medals or decorations.  In addition, 
her military occupation specialty (MOS) was listed as a 
Medical NCO, and service treatment and personnel records do 
not contain any reports of combat incidents in service.  

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 
U.S.C.A. § 1154(b).  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Accordingly, her statements and testimony concerning 
the reported stressors may not be accepted, standing alone, 
as sufficient proof of their occurrence.  Therefore, 
independent evidence is necessary to corroborate her 
statement as to the occurrence of the claimed stressors.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Veteran's claim of service connection for PTSD is based 
her allegations of sexual assault in service.  As discussed 
above, during active service, she contends that her first 
husband was physically and sexually abusive towards her.  She 
described instances of forced sex (akin to sexual assault) 
while they were separated as well as when they were married.  
She has also reported that she was sexually assaulted by an 
unknown service member while stationed in Germany as well as 
subjected to constant verbal abuse and sexual harassment 
during active service. 

VA has defined personal assault very broadly to include an 
event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  As the 
Veteran has claimed that she was sexually harassed and 
assaulted in service, as detailed above, the Board will 
consider the provisions of 38 C.F.R. § 3.304(f)(4), which 
provides that PTSD based on a personal assault in service 
permits evidence from sources other than a veteran's service 
records to corroborate his or her account of the stressor 
incident.

Service personnel or service treatment records do not provide 
confirmation of the Veteran's alleged stressors.  However, in 
this case, the Veteran submitted several statements and 
hearing testimony regarding the nature of the sexual assaults 
and sexual harassment in service.  She also submitted copies 
of her personal journal/diary, which provides a 
contemporaneous recounting of the incidents that she reports.  

In rendering a decision on appeal, however, the Board must 
also analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

Here, the Veteran consistently reported a history of military 
sexual trauma occurring in service.  She has supplied 
detailed written statements, hearing testimony, and 
statements from fellow serviceman that described in detail 
her in service stressors.  The copies of her personal diary 
entries during active duty also corroborate her claimed in-
service stressors.  The Board has scrutinized the diary and 
finds it to be a credible historical document.  The diary 
entries are therefore exceedingly probative as they clearly 
provide an accounting of what transpired during the Veteran's 
active service.    Further, service treatment notes dated in 
April 1979 (the month of the Veteran's separation from her 
first husband) detailed treatment for a contusion and 
hematoma of the right forearm following an unspecified 
injury. 

In addition, as noted above, the Veteran's VA treatment 
records indicated that she has been variously diagnosed as 
having PTSD, chronic adjustment disorder, panic disorder, 
major depressive disorder, and depression.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  In adjudicating the 
Veteran's claim, the Board has considered the possibility of 
service connection for the other acquired psychiatric 
disorders.

However, beginning in 2003, the Veteran was diagnosed with 
PTSD as a result of military sexual assault, and this 
diagnosis was confirmed in subsequent VA treatment records 
and VA treatment provider statements as well as in June 2005 
and March 2009 VA PTSD examination reports.  The diagnosis of 
PTSD due to sexual harassment and sexual assault stressors 
during service contained in the March 2009 VA PTSD 
examination report in particular was rendered as a result of 
the examiner's thorough review of the claims file as well as 
the Veteran's detailed reports of in-service stressors.  It 
is important to note that, for personal assault PTSD claims, 
an after-the-fact medical opinion can also serve as the 
credible supporting evidence of the reported stressor.  
Patton v. West, 12 Vet. App. 272, 280.

In this case, after carefully reviewing all the evidence on 
file, the Board finds no adequate basis to reject the 
competent lay statements and medical evidence of record that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  The evidence is not unequivocal.  The fact that 
the Veteran first filed a claim for service connection for 
PTSD in May 2004, over a decade after leaving service, and 
after filing a claim for a number disabilities just after 
separation from service, weighs against her claim.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  However, the Board nevertheless 
finds that the evidence is at least in equipoise.  Given the 
circumstantial evidence of record corroborating the reported 
military sexual traumas, as well as evidence of record 
showing a current diagnosis of PTSD related to the claimed 
assaults, the Board finds that the in-service stressors 
identified by the Veteran have been verified as is necessary 
to establish a claim for PTSD based on a personal assault 
pursuant to 38 C.F.R. § 3.304(f).

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
PTSD.  38 U.S.C.A. § 5107(b).  As such, the appeal is 
granted.



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


